I
am pleased, Sir, to congratulate you and your friendly
country, Gabon, on your well-deserved election to the
presidency of the General Assembly at its fifty-ninth
session. We remain convinced that your great skills and
rich experience guarantee the success of our work. I
would also like to thank your predecessor, Mr. Julian
Hunte, who so ably guided the work of the previous
session. I should like also to express my sincere
congratulations to Secretary-General Kofi Annan and
to his entire team, on the immense efforts they have
exerted to achieve the noble ideals of our Organization.
Allow me to express our deep satisfaction at the
activities undertaken since the last Assembly session,
notably the high-level segment of the Economic and
Social Council, held in New York in June, on the theme
of “Resources mobilization and enabling environment
for poverty eradication in the context of the
implementation of the Programme of Action for the
Least Developed Countries for the Decade 2001-2010”.
My country had the privilege of hosting the
preparatory meeting for our subregion last April,
bringing together government sectors and international
partners, as well as regional civil society organizations.
We hail the efforts to define priorities and the
measures needed to implement the recommendations of
the Monterrey Conference on Financing for
Development, the decisions taken at the Johannesburg
Summit on Sustainable Development and the
Millennium Development Goals. I should note here
that those Goals will be reached only if the Group of
Eight and the other industrialized countries pursue
their joint efforts to provide greater support and
assistance to developing countries. In this regard, I
would also like to reaffirm my country’s support for
the New York Declaration on the Action Against
Hunger and Poverty.
The achievement of the Development Goals and
ensuring security and stability are closely linked to
how we address the problem of violence and terrorism.
Terrorism is a global problem, and its solution must
also be global. The fight must be based on an
intellectual and cultural vision of the complementarity
of civilizations and on an absolute rejection of
confrontation between countries.
It is important also to note the unjust disparity in
the level of development between rich and poor
countries, because poverty and social, scientific,
technological underdevelopment are among the main
causes of tension, violence and extremism. The growth
of terrorism, and its resulting fear and destruction,
obliges the international community to engage in closer
dialogue, increased coordination and a concerted effort
to face the dangers that threaten all humankind.
My country, Mauritania, firmly condemns
terrorism in all its forms and manifestations, including
the taking and killing of hostages, and we reaffirm our
commitment to combat that phenomenon, which is
alien to our society and to our sacred Islamic values,
which reject violence and extremism and which call for
dialogue, understanding, tolerance and the acceptance
of others.
It is clear that the repeated failure of the
international community to fulfil its commitments with
regard to the establishment of a comprehensive, just
and lasting peace in the Middle East and the
establishment of an independent Palestinian State
living side by side with Israel, remains the main cause
of insecurity and instability in the region and of the
growth of the extremism and violence from which we
all are suffering.
That is why it is high time that the international
community — represented by the Security Council, the
General Assembly and all relevant regional and
9

international actors, including the Quartet — work
together to bring about peace and stability in the
Middle East, which, together with the rest of the world,
has suffered for so long from the destructive effects of
war.
It is high time that we implement the Arab peace
initiative, under which the Arab States guarantee
comprehensive peace and the promise of normal
relations to Israel in exchange for a complete
withdrawal from all Palestinian, Syrian and Lebanese
territories up to the borders of 4 June 1967, the
establishment of an independent Palestinian State, with
East Jerusalem as its capital, and a just, consensual
resolution of the refugee issue. Clearly, there is no way
to achieve that noble goal except to carry out the peace
process and to resume the negotiations on all tracks, in
keeping with the Madrid terms of reference, the
principle of land for peace, the road map and the
relevant provisions of international law.
We are following with interest the development
of the situation in Iraq, and we reaffirm our
commitment to the unity, territorial integrity,
sovereignty and independence of Iraq and to non-
interference in its internal affairs. My country also
reaffirms its support for the brotherly Iraqi people, its
Interim National Council and its Interim Government
in their efforts to overcome the difficulties hampering
their aspirations to security, stability and the
establishment of State institutions.
We are also following with interest the
development of the situation in Darfur. We welcome
the commendable efforts of the Sudanese Government,
in cooperation with the African Union, the League of
Arab States and the United Nations, with a view to
resolving the humanitarian, security and political
aspects of the crisis. We call upon all regional and
international actors to support those efforts and to
accord to the Sudanese Government the time it needs
to honour its commitments without threats of armed
intervention, the imposition of sanctions or any
tendentious propaganda aimed at giving the Darfur
problem an ethnic or sectarian dimension. In that
regard, I welcome the positive results achieved
following the peace negotiations held at Abuja and
N’Djamena, sponsored by the African Union. I
encourage all the parties to continue the dialogue and
the negotiation process, since that is the only way to
resolve the crisis.
I now turn to Western Sahara. Mauritania
supports the efforts undertaken by the United Nations
and its Secretary-General to arrive at a definitive
settlement that brings stability to the region and enjoys
the agreement of all the parties.
My country is strongly committed to contributing
to relations of cooperation and solidarity within the
framework of our integrated regional affiliations. We
are deeply convinced of the need for the Arab Maghreb
Union, which remains an indispensable strategic option
and an ambitious project aimed at enabling the peoples
of the region to achieve greater complementarity and
solidarity. My country seeks to deepen dialogue,
understanding and cultural contacts among
civilizations through the five-plus-five approach and
the Barcelona approach.
At the level of the African continent, we
commend the solidarity and complementarity within
the framework of the organization on the use of the
Senegal River and the brotherly and friendly bilateral
relations with West African countries. My country also
welcomes the decisions taken recently by the
institutions and organs of the African Union,
particularly the formation of an African Parliament and
a Peace and Security Council, which will constitute a
framework that will enable us to transcend all current
difficulties.
At the international level, Mauritania reaffirms its
support for the People’s Republic of China as the sole
and legal representative of the Chinese people. In that
regard, we appreciate the efforts of the Chinese
Government aimed at achieving its reunification by
peaceful means.
My country has the honour to preside over the
current session of the League of Arab States at the
level of Ministers for Foreign Affairs. I should like to
stress that the Arab Summit reaffirmed at Tunis the
resolve of all Arab States to pursue the reform process
by deepening democracy, expanding political
participation and promoting respect for human rights,
the advancement of women and the understanding that
such reform must be progressive, gradual and adapted
to social and cultural traditions specific to the States of
the region, not imposed from outside.
Mauritania is pursuing its efforts in that direction
under the leadership of the President of the Republic,
His Excellency Mr. Maaouya Ould Sid’Ahmed Taya,
and continues to work to establish the rule of law, good
10

governance and pluralistic democracy that promotes
human rights, freedom of expression, and personal and
general freedoms.
At the socio-economic level, we have adopted
significant new laws, such as those dealing with labour
and trafficking in persons and the introduction of broad
reforms that would enable us to make progress in
modernizing public administration to improve its
performance, liberalizing private enterprise, promoting
investment and providing basic services for our
citizens, such as education, health and potable water.
The Charter of the United Nations reflects the
common aspiration of the world’s peoples to attain
their fundamental development objectives and to
ensure international peace and security. Clearly, the
sweeping changes now taking place in the international
arena call for the reform of United Nations structures
with a view to expanding representation on the
Security Council, thereby opening it up to key regions,
such as Africa and Latin America, as well as
significant groups, such as the Group of Arab States,
and important industrialized countries that provide
substantial contributions to the Organization, such as
Germany and Japan, in order to respond to the new
changes taking place and to enable the Council, thus
restructured, to better reflect the realities and diversity
of today’s world.
We sincerely hope to see the international
community work together to consolidate international
solidarity in order to establish a new, just and more
equitable world order that safeguards peace and
security and provides a life of freedom and dignity for
everyone.